TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR RECONSIDERATION EN BANC



NO. 03-08-00679-CV


Tariq Majeed, Appellant

v.

Sajjad Hussain, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-01-001209, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


O R D E R
PER CURIAM
		The appellee Sajjad Hussain has filed a motion for reconsideration en banc.  The
motion is denied.
		It is ordered December 22, 2010.


Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Henson and Rose;
     Dissenting Opinion by Justice Patterson;
     Justice Rose Not Participating